United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                     June 3, 2003

                       FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                                                                       Clerk


                             No. 03-30127
                           Summary Calendar


DEBORAH H. COKER,

                                                   Plaintiff-Appellant,

versus

DIXIE MOTORS, INC.; LOUISIANA
INSURANCE GUARANTY ASSOCIATION,

                                                  Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                            (01-97-R-5)
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant     Deborah   Coker    appeals     from    district

court’s summary judgment dismissing all of her claims against

Defendant-Appellee   Dixie   Motors,   Inc.    (“Dixie”),    some    of    its

employees and officers, and its insolvent insurer, on behalf of

which Defendant-Appellee Louisiana Insurance Guaranty Association

(“LIGA”) had intervened.     Coker asserted claims under Title VII of

the Civil Rights Act of 1964 and the Equal Pay Act, as well as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
state law claims under Louisiana law. Coker’s claims were grounded

in allegations of discrimination on the basis of her sex through

creation of a hostile work environment, pay below a similarly-

situated male employee, and constructive discharge.

     Dixie filed a motion for summary judgment seeking dismissal of

Coker’s    claims.      Dixie   asserted   that    the   individuals    who

purportedly created the hostile work environment were not employees

of Dixie but of a separate entity in which Dixie owned 50% of the

stock and thus had neither legal nor actual control of that entity

or its employees.     Dixie also contended that Coker’s Equal Pay Act

claim could not succeed because the male employee with whom Coker

sought to be compared was not similarly situated.                And, Dixie

insisted that Coker had failed to allege or adduce facts sufficient

to create a genuine dispute about constructive discharge.

     In a lengthy, detailed, and well-reasoned opinion entitled

Order and Reasons, the district court fully explicated the basis

for its grant of Dixie’s motion for summary judgment dismissing

Coker’s action.      Thereafter, Coker sought reconsideration and the

district    court     issued    comprehensive     supplemental     opinions

explaining its denial of rehearing.

     On appeal, Coker contends generally that the district court

erred in granting Dixie’s motion for summary judgment, specifically

complaining of the court’s failure to order joinder of parties and

to grant Coker’s motions for reconsideration, as well as the



                                     2
court’s refusal to decline to exercise supplemental jurisdiction

over Coker’s state law claims.

     In addition to considering the opinions of the district court

granting summary judgment of dismissal of Coker’s complaint and

denying reconsideration, we have carefully reviewed the appellate

briefs of counsel for the opposing parties and the entire record on

appeal.     Based on our consideration of the foregoing and our

application of the pertinent law to the operable facts in the light

most favorable to Coker as non-movant, we are firmly convinced by

our de novo review that the district court’s grant of summary

judgment    dismissing   Coker’s   claims    was    legally     correct   and

supported by the facts when viewed most favorably to Coker and the

law applicable thereto; and we are equally satisfied that the

district    court   properly   exercised    its    discretion    in   denying

rehearing and in considering and disposing of Coker’s state law

claims.    For essentially the reasons set forth in the writings of

the district court, we affirm the dismissal of Coker’s action,

including her state law claims, and also affirm the court’s denial

of her motions for rehearing.

AFFIRMED.




                                    3